Affirmed and Memorandum Opinion filed July 5, 2007







Affirmed
and Memorandum Opinion filed July 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00167-CR
&
    14-07-00175-CR
____________
 
ROBERTO GARCIA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 3
Harris County, Texas
Trial Court Cause Nos.
1411688 & 1411689
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted in trial court cause number 1411688 of the
offense of resisting arrest, and in trial court cause number 1411689 of the
offense of criminal mischief.  On February 20, 2007, appellant was sentenced in
trial court cause number 1411688 to 90 days in the Harris County Jail and
assessed a fine of $2500.00.  On the same date, appellant was sentenced in
trial court cause number 1411689, and the punishment assessed was a fine of
$1602.00.




On May 31,
2007, this court ordered a hearing to determine why appellant, who is
unrepresented by counsel, had not made financial arrangements for the filing of
a reporter=s record in this appeal.  On June 21, 2007, the trial court conducted the
hearing.   On June 25, 2007, supplemental clerk=s records were filed in these two
causes, containing the trial judge=s findings of fact and conclusions of
law.  The trial court found appellant is not indigent and has abandoned his
appeals without making the necessary arrangements for paying for the records.
On the
basis of those findings, this court has considered the appeal without briefs.  
See Tex. R. App. P. 38.8(b).  The case is before us
without reporter=s records or bills of exception.  We find no fundamental
error.
Accordingly,
the judgments of the trial court are affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 5, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).